Citation Nr: 0837060	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
erectile dysfunction (impotency), to include as secondary to 
service-connected low back disability.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected low 
back disability. 

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, wherein the RO reopened and 
denied a claim of entitlement to service connection for 
erectile dysfunction (originally claimed as impotency), to 
include as secondary to service-connected low back 
disability.  By that same rating action, the RO denied 
service connection or depression, to include as secondary to 
service-connected low back disability.  The veteran timely 
appealed the RO's September 2006 rating action to the Board.  

In December 2005, the veteran testified before a Decision 
Review Officer (DRO) at the Manchester, New Hampshire RO 
regarding the instant service connection claims.  A copy of 
said hearing transcript has been associated with the claims 
files. 


FINDINGS OF FACT

1.  By an August 2003 rating action, the RO denied the 
veteran's claim for service connection for erectile 
dysfunction (originally claimed as impotency), to include as 
secondary to service-connected low back disability, and sent 
him notice of the denial that same month.  The veteran did 
not initiate an appeal.

2.  Evidence added to the record since the August 2003 RO 
decision is new, and it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for erectile dysfunction (originally claimed as impotency), 
namely a current diagnosis of said disability.

3.  The veteran's psychiatric disorder is likely related to 
his service-connected low back disability.
 
4.  The veteran's erectile dysfunction is related to his 
service-connected psychiatric disorder awarded in the 
decision below, which, in turn, is related to his service-
connected low back disability and right and left leg 
radicular symptoms. 


CONCLUSIONS OF LAW

1.  An August 2003 rating decision, wherein the RO denied a 
claim of service connection for erectile dysfunction 
(originally claimed as impotency), is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2007).

2.  The evidence received since the August 2003 RO decision 
is new and material, and the claim of service connection for 
erectile dysfunction (originally claimed as impotency) is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Resolving reasonable doubt in the veteran's favor, a 
psychiatric disorder has been incurred secondary to service-
connected low back disability and right and left leg 
radicular symptoms.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

4.  Resolving all reasonable doubt in the veteran's favor, 
erectile dysfunction has been incurred secondary to the 
service-connected psychiatric disorder. 
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In view of the Board's favorable decision on the aspects of 
the appeal decided in the decision below, there is no further 
need to discuss VA compliance with the VCAA. 


II.  Legal Criteria

       Finality/New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

       Direct Service Connection-criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

	Secondary Service Connection-criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA has recently added revised provisions of 38 C.F.R. § 
3.310(b) to conform the regulation to the holding of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Under this recent 
revision, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  VA , however, will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 
38 C.F.R. § 3.310(b).

Here, the veteran is service-connected for the following 
disabilities:  (1) status-post decompressive lumbar 
laminectomies and foraminotomy, evaluated as 40 percent 
disabling; and, (2) radicular symptoms of the right and left 
legs, evaluated as 20 and 10 percent disabling, respectively.  

Legal Analysis

       New and Material Evidence

Here, there was no clear finding of impotency at the time of 
the RO's final August 2003 rating action.  

Since the issuance of the final August 2003 rating action, 
evidence added to the record includes, but is not limited to, 
an October 2004 private treatment report containing a 
definite diagnosis of erectile dysfunction (see, October 2004 
report prepared by P. K., M. D.).  This evidence pertains to 
a previously unestablished element of service connection that 
was not previously before the RO in August 2003, namely a 
definitive diagnosis of erectile dysfunction.  The newly 
received private treatment record is new and material.  The 
claim for service connection for erectile dysfunction 
(originally claimed as impotency), to include as secondary to 
service-connected low back disability is reopened. 

	Service Connection

The veteran contends that he has depression and erectile 
dysfunction (originally claimed as impotency) as secondary to 
service-connected low back disability.  

a.  Psychiatric Disorder

After a review of the evidence of record, the Board finds 
that service connection for a psychiatric disorder on a 
secondary basis is warranted.  

In reaching the foregoing determination, the Board relies 
largely on a VA examiner's findings found on a May 2008 VA 
psychiatric examination report.  Findings at this time 
included that the veteran had at a long-standing history of 
depression, which dated back to 1999.  The examining VA 
psychologist indicated that the veteran was recently 
diagnosed with a non-specified mood disorder.  The VA 
psychologist indicated that while the veteran exhibited some 
symptoms of post-traumatic stress disorder (PTSD), he did not 
have full-blown PTSD.  During the examination, the veteran 
complained of increased left leg and back symptoms.  After a 
mental status evaluation of the appellant--that included 
findings of depression and irritability--the VA psychologist 
entered a diagnosis of "mood disorder, not otherwise 
specified, due to chronic pain from service-connected 
disabilities [namely his low back and leg symptoms] and due 
to some symptoms of post-traumatic stress disorder."  The 
medical evidence weighs in the veteran's favor.  There is no 
other contrary opinion of record. 

In light of the above, the Board concludes that the 
preponderance of the evidence supports secondary service 
connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(b).  The Board emphasizes that it is granting secondary 
service connection for the veteran's psychiatric disorder on 
the basis that is the direct result of his service-connected 
lumbar spine disability and right and left leg radicular 
symptoms, as opposed to aggravation.  Thus, in light of the 
foregoing, and by resolving the benefit-of-the-doubt in the 
veteran's favor, service connection for a psychiatric 
disorder as directly related to service-connected 
disabilities (i.e., service-connected low back disability and 
right and left leg radicular symptoms) is warranted. 

b.  Erectile Dysfunction

After having reopened the veteran's claim for service 
connection for erectile dysfunction (originally claimed as 
impotency) in the preceding paragraphs, the remaining issue 
for the Board's consideration is entitlement to service 
connection for erectile dysfunction, to include as secondary 
to his service-connected low back disability.  After a review 
of the evidence of record, the Board finds that service 
connection for erectile dysfunction on a secondary basis is 
warranted.  

In reaching the foregoing determination, the Board points to 
an August 1999 VA outpatient report, reflecting that the 
veteran had been referred to its urology [clinic] for his 
sexual dysfunction.  This report also reflects that the 
veteran had been treated for depression, and that he had been 
prescribed Depakote and Sertraline.  At that time, the 
examining physician entered an impression of "e.d 2ndary to 
smoking, depression, and meds."  An October 2004 treatment 
report contains a definite diagnosis of erectile dysfunction. 
(See, October 2004 report, prepared by P. K., M. D.).  

In addition, a July 2006 VA spine examination report reflects 
that the examining physician answered "no" when asked if 
the etiology of the veteran's complaints, which included 
intermittent erectile dysfunction, was unrelated to "claimed 
disability" (i.e., service-connected lumbar spine 
disability).  

In view of the Board's award of entitlement to service 
connection for psychiatric disorder as secondary to service-
connected disabilities in the analysis above, and an April 
1999 VA physician's impression that the veteran's erectile 
dysfunction was, in part, due to depression, and medications 
prescribed therefore, service connection for erectile 
dysfunction on a secondary basis is granted.  Thus, in light 
of the foregoing, and by resolving the benefit-of-the-doubt 
in the veteran's favor, service connection for erectile 
dysfunction as directly related to the service-connected 
psychiatric disorder awarded herein, is warranted. 


ORDER

New and material having been submitted, the claim for service 
connection for erectile dysfunction (originally claimed as 
impotency) is reopened.

Service connection for psychiatric disorder, as secondary to 
service-connected low back disability and left and right leg 
radicular symptoms is granted.  

Service connection for erectile dysfunction as secondary to 
service-connected psychiatric disorder, and medications 
prescribed therefore, is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


